DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 40-74 are pending; Claims 40-69 are withdrawn from consideration. 

Drawings
The drawings are objected to because the following drawings are illegible (see 37 CFR 1.84(l)): fig. 10B, fig. 15, fig. 3A, fig. 5, fig. 6, fig. 7, and fig. 8 (for figs. 5, 6, 7, and 8, it is hard to distinguish which line or bar graph is referring to which condition, conditions being baseline, during pain stimulus, and recovery). 
The drawings are objected to because the following drawings are missing labels for the axes (see 37 CFR 1.84(O)): fig. 13, fig. 14, fig. 3B, fig. 5, fig. 6, fig. 7, fig. 8, and fig. 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of species B, claims 70-74 in the reply filed on November 3, 2021 is acknowledged.
Claims 40-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
In the interview with Agent Henry Daley on October 4, 2021, Examiner informed the Applicant that claim 40 has a 112(a), written description issue and is an unsupported combination of species A and species B.
It is noted that if Applicant files a divisional application with claim 40 and does not address 112(a) issue of unsupported combination of species A and species B, the divisional application may be subject to double patenting rejection despite being filed as divisional. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 70, 72, and 74 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kiani et al. (US 2011/0137297), hereinafter “Kiani”.
Re Claim 70, Kiani discloses a system for providing an indication of pain of a person, comprising: 

an optical sensor configured to be placed in proximity of the person's head (para. [0038], fig. 5B, optical sensor 521, the optical sensor 521 may be a pulse oximetry transmissive sensor for level of pain monitoring via perfusion index (PI)), 
wherein the optical sensor detects light in said at least two wavelength regions of the electromagnetic spectrum (para. [0031], LED emitters and at least one photodiode detector; para. [0003] discloses that pulse oximeter uses multiple wavelength light emitting diodes and a corresponding detector to measure light absorption of the pulsatile blood at the tissue site, para. [0038] also discloses that the emitter of PPG transmits multiple wavelength light into the tissue site and the detector detects that light after attenuation by pulsatile blood flow); 
a controller configured to communicate with the optical sensor (para. [0012], a hematological processor responsive to an optical sensor signal; para. [0010], [0015], a pharmacological management system provides sensors and processors to measure and analyze both DOC and LOP (a pleth-based level of pain).), the controller comprising a processor configured to provide oxygen content data of at least a portion of the person's brain proximate the light source and optical sensor based on detected light for a 
wherein the controller is further configured with a hemodynamic predictive model such that the processor uses the hemodynamic predictive model to measure pain in real time by use of the oxygen content data as input to the hemodynamic predictive model for the plurality of moments of time to provide the indication of pain of the person (para. [0012], [0016], [0030], the hematological processor has a photoplethysmography input and provides a level of pain output to the pharmacological status monitor. The level of pain output is a perfusion index.; para. [0034], fig. 3, a pleth-based level of pain (LOP) is displayed as proximately located numerical readouts such as a perfusion index (PI). In a graphical display embodiment 330, LOP is indicated as trends, such as a PI trend; para. [0034], and [0036] discloses that PI is monitored in real time and therefore the pain is measured in real time).  
Re Claim 72, Kiani discloses a display configured to communicate with the controller, the display configured to display the indication of pain (para. [0012], [0016], [0030], the hematological processor has a photoplethysmography input and provides a level of pain output to the pharmacological status monitor. The level of pain output is a perfusion index. – “the pharmacological status monitor” 303, 304 in fig. 3 and fig. 4 reads on “a display”; para. [0034], fig. 3, a pleth-based level of pain (LOP) is displayed as proximately located numerical readouts such as a perfusion index (PI). In a graphical display embodiment 330, LOP is indicated as trends, such as a PI trend).  
Re Claim 74, Kiani discloses that the processor categorizes the indication of pain into one of a plurality of categories, wherein the plurality of categories span a range from no pain to unbearable pain (para. [0034], a LOP parameter displayed as a color. The LOP parameter may be, for example, PI, displayed as a green, yellow or red indicator depending on a preset range of high, medium and low PI values. The low PI value range being set so as to indicate the occurrence of significant vasoconstriction in response to 320, DOC and LOP are displayed as proximately located numerical readouts, such as a DOC index and a perfusion index (PI). In a graphical display embodiment 330, DOC and LOP are separately indicated as trends, such as a DOC index trend and a PI trend - the indication of pain can be displayed numerically and in any of various single or multiple colors). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 71 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiani et al. (US 2011/0137297), hereinafter “Kiani”, in view of Sueppel et al. (US 2003/0069486), hereinafter “Sueppel”. 
Re Claim 71, Kiani discloses the claimed invention substantially as set forth in claim 70. 
Kiani discloses a PPG sensor with an emitter transmitting multiple wavelengths of light (para. [0003] discloses that pulse oximeter uses multiple wavelength light emitting diodes and a corresponding detector to measure light absorption of the pulsatile blood at the tissue site, para. [0038] also discloses that the emitter of PPG transmits multiple wavelength light into the tissue site and the detector detects that light after attenuation by pulsatile blood flow) but is silent regarding the wavelengths being infrared light and red light. 
Sueppel discloses a pulse oximeter with a light source emitting infrared light and red light (para. [0009]) in order to measure oxygen perfusion (para. [0009]).  
.   

Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiani et al. (US 2011/0137297), hereinafter “Kiani”.
Re Claim 73, Kiani discloses the claimed invention substantially as set forth in claim 70. 
Kiani discloses that the processor categorizes the indication of pain into one of a plurality of categories (para. [0034], a LOP parameter displayed as a color. The LOP (level of pain) parameter may be, for example, PI (perfusion index), displayed as a green, yellow or red indicator depending on a preset range of high, medium and low PI values. The low PI value range being set so as to indicate the occurrence of significant vasoconstriction in response to pain or measurable vasodilation in response to increasing depth of consciousness.). Kiani also discloses that the indication of pain can be displayed numerically (para. [0034], In a numerical display embodiment 320, DOC and LOP are displayed as proximately located numerical readouts, such as a DOC index and a perfusion index (PI). In a graphical display embodiment 330, DOC and LOP are separately indicated as trends, such as a DOC index trend and a PI trend) and in any of various single or multiple colors (para. [0034]). 
Kiani is silent regarding the processor scaling the indication of pain to a value greater than or equal to 0 and less than or equal to 10.  
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Kiani with the processor scaling the indication of pain to a value greater than or equal to 0 and less than or equal to 10, because Applicant has not disclosed that scaling the indication of pain to a value greater than or equal to 0 and less than or equal to 10 provides an advantage. One of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, March 3, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792